Appellant, in his motion for a rehearing, earnestly insists that this court erred in declining to sustain his contention that the trial court erred in failing to submit his special requested instruction on the law of circumstantial evidence.
If the State's case had rested wholly upon circumstantial evidence, then his position would be well taken, but such is not the case. Consequently, the failure of the trial court to give said instruction or one of like import was not error. See Wilson v. State, 133 Tex.Crim. Rep.; 111 S.W.2d , 261; Tyner v. State, 133 Tex.Crim. Rep.; 109 S.W.2d , 197; Boyd v. State, 117 S.W.2d 457.
The motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 380